WALDEN, Judge.
The County Court has certified a question to this court pursuant to Florida Rules of Appellate Procedure 9.030 (b)(4), 9.160, and 9.165, which rules became effective beginning October 1, 1984.1
We decline to accept jurisdiction because the certification procedure employed does not meet the essential criteria, jurisdictional and otherwise, specified in the above-mentioned appellate rules. More particularly, there are these defects:
1. We are called upon to review a non-final amended order of clarification and not a “final judgment” that certifies a question.
2. Neither the order certifying question nor the amended order of clarification state or frame the question to be certified. Instead, we are simply referred to the question involved in the six-page amended order of clarification and left to our own devices in order to unearth a specific question.
3. Neither the order certifying question nor amended order of clarification contain sufficient findings of fact.
We decline to accept jurisdiction and dismiss the above-styled appeal.
It is so
ORDERED.
GLICKSTEIN and BARKETT, JJ., concur.

. These rules were amended effective March 1, 1985. However, we believe that such amendments do not apply to the instant certification made under the prior rules cited.